In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-488 CV

____________________


GOODYEAR TIRE AND RUBBER COMPANY, Appellant/Cross-Appellee


V.


JOHN DAVIS, Appellee/Cross-Appellant




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-172550




MEMORANDUM OPINION 
	The appellant/cross-appellee, Goodyear Tire and Rubber Company, and the
appellee/cross-appellant, John Davis, filed a joint motion to dismiss this appeal with
prejudice.  The parties allege they have resolved all disputes and agreed to dismiss this
appeal.  The parties ask this Court to issue the mandate immediately.  See Tex. R. App.
P. 18.1(c).  The Court finds that the motion is voluntarily made by the parties through
their attorneys of record prior to any decision of this Court and should be granted.  Tex.
R. App. P. 42.1(a)(1).
	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  The request to issue the mandate early is granted.  We direct the
Clerk of the Court of Appeals to issue the mandate immediately.  All costs are assessed
against the incurring party.
	APPEAL DISMISSED.
								___________________________
								        CHARLES KREGER
										Justice

Opinion Delivered February 16, 2006 
Before Gaultney, Kreger, and Horton, JJ.